Pillsbury, P. J. The case of Young v. Stearns, 91 Ill. 221, involved a freehold as there held by the Supreme Court, and the appeal was dismissed. That case was afterwards taken to this court by writ of error, and is reported in 3 Bradwell, 498, where the facts are stated. It will be seen by reference thereto, that it was a bill filed in aid of execution, and seeking to set aside a deed made by the defendant in execution to Mrs. Young, and to subject the lands conveyed by said deed to sale upon the execution against her grantor. The case at bar is in all respects, so far as the character of the proceedings and the relief sought are concerned, identical with that of Young v. Stearns, swpra, and the Supreme Court having determined that a freehold was involved therein, we must hold that a freehold is involved in this case. It follows from this view, that this court has no jurisdiction to determine the merits of the controversy between the parties. Leqnatte v. Drury, decided at this term [ante 389] is conclusive upon this question. The appeal must therefore be dismissed. Appeal dismissed.